Title: To James Madison from James Monroe, 9 April 1816
From: Monroe, James
To: Madison, James


                    
                        
                            monday april 9. 1816
                            
                        
                    
                    Col: Hawkins, will accept the offer as of agent, for the boundary under Porter, and there is reason to think that they are on a very good footing. His name is “Samuel.” He had better be sent in to day, and it will be fortunate if he & Col: Austin go together.
                    Consuls, I. C. Barnett for Paris of Jersey
                    Septimius Tyler of Connecticut for Bayonne.
                    Joseph Ficklin, Kentucky, for St Bartholomews.
                    Auldjo—Cowes or Southhampton—I will send his other name, & look at mr Adams’s note respecting him
                    
                        J.M.
                    
                